  Case 2:20-cv-01108-FMO-AFM Document 14 Filed 04/21/20 Page 1 of 2 Page ID #:26

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 20-1108 FMO (AFMx)                                     Date   April 21, 2020
 Title            Michael Grecco Productions, Inc. v. 8 Decimal Capital Management LLC



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                     Court Reporter / Recorder
            Attorneys Present for Plaintiff:                  Attorneys Present for Defendant:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Dismissal For Lack of
                          Personal Jurisdiction and/or Improper Venue

        On February 3, 2020, plaintiff Michael Grecco Productions, Inc. (“plaintiff”) filed a Complaint
against defendant 8 Decimal Capital Management LLC (“defendant”) alleging copyright
infringement claims. (See Dkt. 1, “Complaint”). Plaintiff is a California corporation with its principal
place of business in Santa Monica, California. (See id. at ¶ 4). Plaintiff alleges that defendant is
a “Delaware limited liability company with its principal place of business [in] . . . San Francisco,
California.” (See id. at ¶ 5).

        A defendant may be subject to either general or specific personal jurisdiction. See Daimler
AG v. Bauman, 571 U.S. 117, 127-128, 134 S.Ct. 746, 754-55 (2014). General jurisdiction applies
when defendant’s contacts with the forum state are “so continuous and systematic as to render
[them] essentially at home in the forum State.” Id. at 139, 134 S.Ct. at 761 (quotation and
alteration marks omitted). The court may assert specific personal jurisdiction over nonresident
defendant if three requirements are met: “(1) [t]he non-resident defendant must purposefully direct
his activities or consummate some transaction with the forum or resident thereof; or perform some
act by which he purposefully avails himself of the privilege of conducting activities in the forum,
thereby invoking the benefits and protections of its laws; (2) the claim must be one which arises
out of or relates to the defendant's forum-related activities; and (3) the exercise of jurisdiction must
comport with fair play and substantial justice, i.e. it must be reasonable.” Schwarzenegger v. Fred
Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). The court engages in “purposeful availment”
analysis for contract cases and “purposeful direction” analysis for tort cases. See id. The court’s
analysis “looks to the defendant’s contacts with the forum State itself, not the defendant’s contacts
with persons who reside there.” Walden v. Fiore, 571 U.S. 277, 285, 134 S.Ct. 1115, 1122 (2014).
“[T]he plaintiff cannot be the only link between the defendant and the forum.” Id., 134 S.Ct. at
1122.

        “[F]or claims of copyright infringement[,] venue is proper in the district in which the
defendant or his agent resides or may be found. The Ninth Circuit interprets [28 U.S.C. § 1400]
to allow venue in any judicial district in which the defendant would be amenable to personal
jurisdiction if the district were a separate state.” Adobe Sys. Inc. v. Blue Source Grp., Inc., 125
F.Supp.3d 945, 959 (N.D. Cal. 2015) (internal citation and quotation marks omitted). As to
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 1 of 2
  Case 2:20-cv-01108-FMO-AFM Document 14 Filed 04/21/20 Page 2 of 2 Page ID #:27

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-1108 FMO (AFMx)                                          Date   April 21, 2020
 Title          Michael Grecco Productions, Inc. v. 8 Decimal Capital Management LLC

personal jurisdiction, the Ninth Circuit has noted that while “a theory of individualized targeting may
remain relevant to the minimum contacts inquiry, it will not, on its own, support the exercise of
specific jurisdiction, absent compliance with what Walden requires” and that “mere satisfaction of
the test outlined in Washington Shoe, without more, is insufficient to comply with due process.”
Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017) (referring to Walden
v. Fiore, 571 U.S. 277, 134 S.Ct. 1115 (2014) and Washington Shoe Co. v. A-Z Sporting Goods
Inc., 704 F.3d 668, 670 (9th Cir. 2012)).

       Here, plaintiff does not allege the basis upon which the court has personal jurisdiction over
defendant. (See, generally, Dkt. 1, Complaint). Rather, plaintiff generally alleges venue is proper
because “this is the judicial district in which a substantial part of the acts and omissions giving rise
to the claims occurred.” (Id. at ¶ 3). Plaintiff fails to adequately allege the connection between
this District and defendant’s alleged conduct and plaintiff does not sufficiently allege facts
demonstrating that the events giving rise to this litigation occurred in this District. (See, generally,
Dkt. 1, Complaint).

         Based on the foregoing, IT IS ORDERED that no later than April 28, 2020, plaintiff shall
file a First Amended Complaint setting forth allegations establishing that personal jurisdiction and
venue are proper in this judicial district. Plaintiff is reminded that the First Amended Complaint
must comply with the requirements of Fed. R. Civ. Proc. 8. Failure to file a First Amended
Complaint by the deadline set forth above shall either: (1) be deemed as consent to the dismissal
of the action for lack of personal jurisdiction or improper venue; and/or (2) dismissed for failure to
prosecute and/or to comply with a court order. See Fed. R. Civ. P. 41; Baeza v. Baca, 700
F.Appx. 657 (9th Cir. 2017) (upholding dismissal for failure to prosecute); Link v. Wabash R.R.
Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388-89 (1962) (“expressly recogniz[ing]” the “inherent
power” of a “court to dismiss sua sponte for lack of prosecution[.]”).


                                                                                      00      :    00

                                                        Initials of Preparer                vdr




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                   Page 2 of 2
